Exhibit 10.1

 

BANK OF MONTREAL

115 South LaSalle Street

Chicago, IL 60603

 

BMO CAPITAL MARKETS CORP.

3 Times Square

New York, NY 10036

CONFIDENTIAL

June 26, 2019

Extreme Networks, Inc.

6480 Via Del Oro

San Jose, California 95119

Attention: Remi Thomas, Chief Financial Officer

Ladies and Gentlemen:

Project Clover

$455 million Facilities

Commitment Letter

You have advised Bank of Montreal (“BMO”) and BMO Capital Markets Corp. (“BMOCM”
and, collectively with BMO, the “Bank”) that Extreme Networks, Inc. (“Borrower”)
intends to, through Clover Merger Sub, Inc., a Delaware corporation and
wholly-owned subsidiary of the Borrower, acquire (the “Acquisition”) the entity
previously identified to us as “Clover” (“Target”), pursuant to an Agreement and
Plan of Merger, dated as of the date hereof (together with all schedules and
exhibits thereto, the “Acquisition Agreement”), by and among the Borrower (as
defined in Exhibit A), the Target and the other parties thereto, and to
consummate the other Transactions described herein (such term and each other
capitalized term used but not defined herein having the meaning assigned to such
term in the Summary of Principal Terms and Conditions attached hereto as Exhibit
A (the “Term Sheet”).

You have further advised us that, in connection therewith, and subject solely to
the express conditions set forth in Section 6 of this Commitment Letter,
Borrower will obtain (a) the senior secured first lien term loan facility (the
“Term Facility”) described in the Term Sheet in an aggregate principal amount of
$380 million and (b) the senior secured first lien revolving credit facility
(the “Revolving Facility” and, together with the Term Facility, the
“Facilities”) described in the Term Sheet in an aggregate principal amount of
$75 million.

 

  1.

Commitments.

In connection with the foregoing, the Bank is pleased to advise you of its
commitment to provide 100% of the principal amount of the Facilities upon the
terms and subject only to the satisfaction or waiver of the conditions set forth
in this commitment letter (including the Term Sheet and other attachments
hereto, this “Commitment Letter”).

 

  2.

Titles and Roles.

It is agreed that Bank will act as administrative agent, collateral agent, sole
bookrunner and sole lead arranger for the Facilities upon the terms and subject
to the conditions set forth or referred to in this Commitment Letter. We, in
such capacities, will perform the duties and exercise the authority customarily
performed and exercised by us in such roles. You and we further agree that no
other titles will be awarded (other than that expressly contemplated by this
Commitment Letter and the Fee Letter referred to below) in connection with the
Facilities unless you and we shall so agree.



--------------------------------------------------------------------------------

  3.

Syndication.

Subject to Section 9 of this Commitment Letter, we reserve the right, prior to
and/or after the execution of definitive documentation for the Facilities, to
syndicate all or a portion BMO’s commitments with respect to the Facilities to a
group of banks, financial institutions and other institutional lenders (together
with BMO, the “Lenders”) identified by us in consultation with you and subject
to your consent (such consent not to be unreasonably withheld or delayed).
Notwithstanding the foregoing, we will not syndicate to (a) those banks,
financial institutions and other institutional lenders and investors separately
identified in writing by you to us prior to the date hereof (the “Signing Date”)
(or if after the Signing Date, such banks, financial institutions and other
institutional lenders and investors that are separately identified in writing by
you to us prior to the launch of general syndication that are reasonably
acceptable to the Lead Arranger) or (b) those persons who are competitors of the
Borrower, the Target and their respective subsidiaries, separately identified in
writing by you or on your behalf from time to time (the foregoing, in each case
of clauses (a) and (b), inclusive of any affiliates thereof that are identified
in writing by you or reasonably identifiable solely on the basis of similarity
of name, collectively, “Disqualified Lenders”); provided, that a “competitor” or
an affiliate of a competitor shall not include any bona fide debt fund or
investment vehicle (other than a person who is separately identified by you to
us prior to the Signing Date) that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business which is managed, sponsored, or advised by any
person controlling, controlled by, or under common control with such competitor
or affiliate thereof, as applicable, and for which no personnel involved with
the investment of such competitor or affiliate thereof, as applicable, (i) makes
any investment decisions or (ii) has access to any information (other than
information publicly available) relating to the Borrower or the Target or any
entity that forms part of the Borrower’s or the Target’s business (including
subsidiaries of the Borrower and the Target); provided further, that
designations of Disqualified Lenders may not apply retroactively to disqualify
any entity that has previously acquired an assignment or participation in any
facility (including pursuant to any binding allocation). Notwithstanding
anything to the contrary contained herein, any resales or assignments of the
Facilities by any Lender (including BMO) on or following the date of the initial
borrowings under the Facilities (the “Closing Date”) shall be governed by the
provisions of the Facilities as set forth in the Term Sheet.

We intend to commence syndication efforts promptly upon the execution of this
Commitment Letter, and you agree to use commercially reasonable efforts to
actively assist us in completing a syndication that is reasonably satisfactory
to us and you until the earlier to occur of a Successful Syndication (as defined
in the Fee Letter between the parties hereto of even date herewith (the “Fee
Letter”)) and sixty (60) days after the Closing Date. During such period, such
assistance shall include (i) your using commercially reasonable efforts to
ensure that any syndication efforts benefit from your existing lending and
investment banking relationships and, to the extent practical and appropriate,
the existing lending and investment banking relationships of the Target and its
subsidiaries, direct contact between appropriate members of senior management,
certain representatives and certain non-legal advisors of you (and, subject
always to the extent not in contravention of the Acquisition Agreement, your
using commercially reasonable efforts to cause direct contact between
appropriate members of senior management, certain representatives and certain
non-legal advisors of the Target and its subsidiaries) and the proposed Lenders,
in all such cases at times and places mutually agreed upon (subject to the
limitation on meetings contained in clause (iii) below), (ii) assistance by you
(and, subject always to the extent not in contravention of the Acquisition
Agreement, your using commercially reasonable efforts to cause the assistance by
the Target and its subsidiaries) in the preparation of a customary Confidential
Information Memorandum for the Facilities and other customary and reasonably
available marketing materials reasonably deemed necessary by us to complete a
Successful Syndication, (iii) the hosting, with us, of one or more meetings of
prospective Lenders at times and locations mutually agreed upon and (iv) your
ensuring that the Borrower and its subsidiaries, and your using commercially
reasonable efforts to ensure that the Target or any of its subsidiaries, shall
not without our consent, in each case, announce, issue, offer, place or arrange
any competing debt securities or commercial bank or other syndicated credit
facilities (excluding (A) the Facilities, (B) indebtedness of the Target and its
subsidiaries permitted to be incurred or issued prior to, or to remain
outstanding upon, the closing of the Acquisition under the Acquisition
Agreement, (C) intercompany indebtedness (and any refinancing or

 

2



--------------------------------------------------------------------------------

replacement thereof) and (D) other indebtedness incurred in the ordinary course
of business of the Borrower and its subsidiaries or the Target and its
subsidiaries for capital expenditures and working capital purposes) if such
announcement, issuance, offering, placement or arrangement could be reasonably
expected to materially impair the primary syndication of the Facilities. Without
limiting your obligations to assist with syndication efforts as set forth above,
neither the receipt of such ratings nor the commencement, conduct or completion
of such syndication is a condition to the commitments or the funding of the
Facilities on the Closing Date.

You agree, at our request, to use commercially reasonable efforts to assist (and
to use commercially reasonable efforts to cause the Target to assist, to the
extent appropriate, practical and reasonable and not in contravention of the
Acquisition Agreement) us in the preparation of a version of the Confidential
Information Memorandum and other customary marketing materials to be used in
connection with the syndication of the Facilities, consisting exclusively of
information and documentation that is either (i) publicly available or (ii) not
material with respect the Borrower, the Target or their respective subsidiaries
or any of their respective securities for purposes of United States Federal and
state securities laws (all such information and documentation being “Public
Lender Information”). Any information and documentation that is not Public
Lender Information is referred to herein as “Private Lender Information”. It is
understood that, in connection with your assistance described above, customary
authorization letters, consistent with the terms of this Commitment Letter, will
be included in any information package and presentation whereby you authorize
the distribution of such information to prospective Lenders containing a
representation substantially consistent with the first sentence of Section 4 of
this Commitment Letter and a representation by you to the potential Lender that
the Public Lender Information does not include material nonpublic information
about the Borrower, the Target, their respective subsidiaries or their
securities and exculpating us and our affiliates with respect to any liability
related to the use of the contents of such Public Lender Information or any
related marketing material by the recipients thereof. You acknowledge and agree
that, subject to the confidentiality and other provisions of Section 12 of this
Commitment Letter, the following documents may be distributed to potential
Lenders wishing to receive only Public Lender Information (unless you or your
counsel promptly notify us (including by email) otherwise and provided that you
and your counsel have been given a reasonable opportunity to review such
documents and comply with applicable securities law disclosure obligations): (a)
term sheets and drafts that are marked confidential and final definitive
documentation with respect to the Facilities; provided, that for the avoidance
of doubt, no such term sheets may be distributed to any potential Lenders unless
you have approved such distribution; (b) administrative materials prepared by us
for prospective Lenders (such as a lender meeting invitation, allocations and
funding and closing memoranda); and (c) notification of changes in the
previously disclosed terms of the Facilities. You also agree to use commercially
reasonable efforts, at our request, to identify that portion of any other
Information (as defined below) or Projections (as defined below) (collectively,
the “Borrower Materials”) to be distributed to “public side” lenders (i.e.,
lenders that do not wish to receive material non-public information with respect
to the Borrower, the Target, their respective subsidiaries or any of their
respective securities), including by clearly and conspicuously marking such
materials “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof. By marking Borrower Materials
“PUBLIC”, you shall be deemed to have authorized us and the proposed Lenders to
treat such Borrower Materials as not containing any material non-public
information (or, in the case of a company that is not a public reporting
company, material information of a type that would not reasonably be expected to
be publicly available if such company were a public reporting company) with
respect to the Borrower, the Target or their respective subsidiaries or any of
their respective securities for purposes of United States Federal and state
securities laws (it being understood that you shall not be under any obligation
to mark the Borrower Materials “PUBLIC”). You agree that, unless expressly
identified as “PUBLIC”, each document to be disseminated by us to any Lender in
connection with the Facilities will be deemed to contain Private Lender
Information.

We will manage all aspects of any syndication in consultation with you,
including (in each case subject to the provisions set forth in this Commitment
Letter), decisions as to the selection of institutions to be approached (which
shall not include Disqualified Lenders and shall otherwise be reasonably
acceptable to us) and when they will be approached, when their commitments will
be accepted, which institutions will participate, the allocation of the
commitments among the Lenders (which shall be reasonably acceptable to us), any
naming

 

3



--------------------------------------------------------------------------------

rights and the amount and distribution of fees among the Lenders. To assist us
in our syndication efforts, you agree promptly to prepare and provide (and,
subject always to the extent not in contravention of the Acquisition Agreement,
to use commercially reasonable efforts to cause the Target and its subsidiaries
to provide) to us all customary information reasonably requested by us that is
reasonably available to the Borrower, the Target and their respective
subsidiaries, and the Transactions, including customary financial information
and projections (the “Projections”), as we may reasonably request in connection
with the structuring, arrangement and syndication of the Facilities.
Notwithstanding anything herein to the contrary, the only financial statements
that shall be required to be provided to us as a condition precedent to closing
shall be those required to be delivered pursuant to Exhibit B hereof.

 

  4.

Information.

You hereby represent that (with respect to information relating to the Target
and its subsidiaries, to your knowledge and provided that such representation
and warranty is not a condition precedent to the commitment hereunder) (a) all
written information of a factual nature (other than the Projections, forecasts,
other forward looking information, budgets, estimates and information of a
general economic or industry specific nature) about the Borrower, the Target and
their respective subsidiaries, and the Transactions, (collectively, the
“Information”) that has been or will be made available to us by you, the Target
or any of your or their representatives on your or their behalf in connection
with the transactions contemplated hereby, when taken as a whole, is or will be,
when furnished, correct in all material respects and does not or will not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein taken
as a whole not materially misleading in light of the circumstances under which
such statements are made (giving effect to all supplements and updates provided
thereto) and (b) the Projections and other forward looking information that have
been or will be made available to us by you, the Target or any of your or their
respective representatives on your or their behalf in connection with the
transactions contemplated hereby have been or will be prepared in good faith
based upon assumptions that you believe to be reasonable at the time made and at
the time such Projections are made available to us; it being understood by the
Lenders that such Projections are as to future events and are not to be viewed
as facts, such Projections are subject to significant uncertainties and
contingencies, many of which are beyond your control, and that actual results
during the period or periods covered by any such Projections may differ
significantly from the projected results and such differences may be material,
and that no assurance can be given that the projected results will be realized
and that the Projections are not a guarantee of performance. You agree that, if
at any time prior to the earlier of the occurrence of a Successful Syndication
and the date that is sixty (60) days after the Closing Date, you become aware
that any of the representations in the preceding sentence would be incorrect (to
your knowledge with respect to Information and Projections and any forward
looking information relating to the Target and its subsidiaries) in any material
respect if the Information and Projections were being furnished, and such
representations were being made, at such time, then you will use commercially
reasonable efforts to promptly supplement the Information and the Projections so
that such representations will be correct (to your knowledge with respect to
Information and Projections relating to the Target and its subsidiaries) in all
material respects under those circumstances; provided, that the obligation to
supplement the Information and the Projections under this sentence shall not in
any event terminate prior to the Closing Date. The accuracy of the foregoing
representations and warranties, in and of itself, shall not be a condition to
your obligation hereunder or the funding of the Facilities on the Closing Date.
In arranging and syndicating the Facilities, we will be entitled to use and rely
on the Information and the Projections without responsibility for independent
verification thereof.

 

  5.

Fees.

As consideration for BMO’s commitments hereunder, and our agreements to perform
the services described herein, you agree to pay (or to cause the Borrower to
pay) to us the fees set forth in this Commitment Letter and in the Fee Letter on
the terms and subject to the conditions set forth therein. Once paid, such fees
shall not be refundable under any circumstances except as agreed to between you
and us.

 

4



--------------------------------------------------------------------------------

  6.

Conditions Precedent.

BMO’s obligations to fund its commitments hereunder, and our agreements to
perform the services described herein, are subject solely to (a) the execution
and delivery by the applicable U.S. Loan Parties of a credit agreement and a
guaranty and security agreement with respect to the Facilities on the terms set
forth in the Term Sheet, consistent with the Documentation Principles, and
(b) the satisfaction (or waiver by us) in all material respects of the
conditions set forth in Exhibit B hereto. There shall be no conditions to
closing and funding other than those expressly referred to in this Section 6.

 

  7.

Indemnification; Expenses.

You agree (a) to indemnify and hold harmless each of us and our respective
affiliates and our and their respective officers, directors, employees, agents,
controlling persons, members and representatives of each of us and our
respective affiliates and the successors and assigns of each of the foregoing
(each, an “Indemnified Person”) from and against any and all actual losses,
claims, damages, liabilities and expenses, joint or several, to which any such
Indemnified Person may become subject arising out of or in connection with this
Commitment Letter, the Fee Letter, the Transactions, the Facilities or any
related transaction or any actual or threatened claim, actions, suits,
inquiries, litigation, investigation or proceeding (any such claim, actions,
suits, inquiries, litigation, investigation or proceeding, a “Proceeding”)
relating to any of the foregoing, regardless of whether any such Indemnified
Person is a party thereto (and regardless of whether such matter is initiated by
you, your or the Target’s equity holders, creditors or any other third party or
by the Target or any of its subsidiaries or affiliates), and to reimburse each
such Indemnified Person within thirty days after written demand (which demand
shall include reasonably detailed documentation supporting such request) for any
reasonable documented out-of-pocket legal expenses incurred in connection with
investigating or defending any of the foregoing by one firm of counsel for all
Indemnified Persons, taken as a whole (and, if necessary, by a single firm of
local counsel in each appropriate jurisdiction for all Indemnified Persons,
taken as a whole (and, in the case of an actual or perceived conflict of
interest where the Indemnified Person affected by such conflict informs you of
such conflict and thereafter retains its own counsel with your prior consent
(not to be unreasonably withheld), of another firm of counsel for such affected
Indemnified Person)) or other reasonable documented out-of-pocket expenses
incurred in connection with investigating or defending any of the foregoing or
in connection with the enforcement of any provision of this Commitment Letter or
the Fee Letter; provided, that the foregoing indemnity will not, as to any
Indemnified Person, apply to (A) losses, claims, damages, liabilities or related
expenses (i) to the extent they are found in a final, non-appealable judgment of
a court of competent jurisdiction to have resulted from the willful misconduct,
bad faith or gross negligence of such Indemnified Person or any of such
Indemnified Person’s controlled or controlling affiliates or any of its or their
respective officers, directors, employees, agents, controlling persons, members
or representatives (collectively, such Indemnified Person’s “Related Persons”),
or (ii) arising out of a material breach by such Indemnified Person (or any of
such Indemnified Person’s Related Persons) of its respective obligations under
this Commitment Letter or Fee Letter (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), or (iii) arising out of
any claim, actions, suits, inquiries, litigation, investigation or proceeding
that does not involve an act or omission of you, the Borrower or any of your or
their respective subsidiaries and that is brought by an Indemnified Person
against any other Indemnified Person (other than any claim, actions, suits,
inquiries, litigation, investigation or proceeding against us in our capacity or
in fulfilling our role as an administrative agent or arranger under the
Facilities), (B) any settlement entered into by such Indemnified Person (or any
of such Indemnified Person’s Related Persons) without your written consent (such
consent not to be unreasonably withheld, delayed or conditioned), or (C) any
expenses of the type referred to in clause (b) of this sentence except to the
extent such expenses would otherwise be of the type referred to in clause (a),
and (b) in the event the Closing Date occurs, to reimburse the Lenders from time
to time, within thirty days after receipt of a reasonably detailed invoice (or
on the Closing Date to the extent invoiced at least three (3) business days
prior to the Closing Date), for all reasonable documented out-of-pocket expenses
(including but not limited to expenses of our due diligence investigation, fees
of consultants hired with your prior written consent (such consent not to be
unreasonably withheld or delayed), syndication expenses, travel expenses and
fees, disbursements and other charges of counsel

 

5



--------------------------------------------------------------------------------

identified in the Term Sheet and of a single firm of local counsel to us in each
appropriate jurisdiction retained with your prior written consent (such consent
not to be unreasonably withheld or delayed), in each case, incurred in
connection with the Facilities and the preparation, negotiation and enforcement
of this Commitment Letter, the Fee Letter, the definitive documentation for the
Facilities and any ancillary documents or security arrangements in connection
therewith. It is further agreed that we shall have no liability to any person
other than you in connection with this Commitment Letter, the Fee Letter, the
Facilities or the transactions contemplated hereby. No Indemnified Person shall
be liable for any damages arising from the use by others of any information or
other materials obtained through internet, electronic, telecommunications or
other information transmission systems except to the extent they are found in a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the willful misconduct, bad faith or gross negligence of such
Indemnified Person or any of its Related Persons. None of the Indemnified
Persons or (except solely as a result of your indemnification obligations set
forth above to the extent an Indemnified Person is found so liable) you or any
of your or its respective affiliates or the respective directors, officers,
employees, advisors, and agents of the foregoing shall be liable for any
indirect, special, punitive or consequential damages in connection with this
Commitment Letter, the Fee Letter, the Facilities or the transactions
contemplated hereby. The provisions of this Section 7 shall be superseded in
each case by the applicable provisions contained in the Credit Documentation
upon execution thereof and thereafter shall have no further force and effect.
You shall not, without the prior written consent of each applicable Indemnified
Person (which consent shall not be unreasonably withheld, conditioned or
delayed), effect any settlement of any pending or threatened Proceedings in
respect of which indemnity could have been sought hereunder by such Indemnified
Person unless such settlement (x) includes an unconditional release of such
Indemnified Person in form and substance reasonably satisfactory to such
Indemnified Person from all liability on claims that are the subject matter of
such Proceedings, (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified Person
and (z) includes customary confidentiality and non-disparagement agreements.

 

  8.

Sharing Information; Absence of Fiduciary Relationship; Affiliate Activities.

You acknowledge that we may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of which you may have conflicting interests regarding the transactions described
herein or otherwise. We will not furnish confidential information obtained from
you by virtue of the transactions contemplated by this Commitment Letter or our
other relationships with you to other companies. You also acknowledge that we do
not have any obligation to use in connection with the transactions contemplated
by this Commitment Letter, or to furnish to you, confidential information
obtained by us from other companies.

You further acknowledge and agree that (a) each of us will act as an independent
contractor and no fiduciary, advisory or agency relationship between you and us
is intended to be or has been created in respect of any of the transactions
contemplated by this Commitment Letter, irrespective of whether we have advised
or are advising you on other matters, (b) each of us is acting solely as a
principal and not as an agent of yours hereunder and we, on the one hand, and
you, on the other hand, have an arm’s-length business relationship that does not
directly or indirectly give rise to, nor do you rely on, any fiduciary duty on
the part of us, (c) you are capable of evaluating and understanding, and you
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Commitment Letter, (d) you have been advised that we are
engaged in a broad range of transactions that may involve interests that differ
from your interests and that we do not have any obligation to disclose such
interests and transactions to you by virtue of any fiduciary, advisory or agency
relationship and (e) you waive, to the fullest extent permitted by law, any
claims you may have against us for breach of fiduciary duty or alleged breach of
fiduciary duty and agree that we shall not have any liability (whether direct or
indirect) to you in respect of such a fiduciary duty claim or to any person
asserting a fiduciary duty claim on behalf of or in right of you, including your
stockholders, employees or creditors.

You further acknowledge that we are a full service securities firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services. In the ordinary course

 

6



--------------------------------------------------------------------------------

of business, we may provide investment banking and other financial services to,
and/or acquire, hold or sell, for our own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, you, the Borrower, the Target
and their respective subsidiaries and other companies with which you, the
Borrower or the Target or your or their respective subsidiaries may have
commercial or other relationships. With respect to any securities and/or
financial instruments so held by us, or any of our customers, all rights in
respect of such securities and financial instruments, including any voting
rights, will be exercised by the holder of the rights, in its sole discretion.

 

  9.

Assignments; Amendments; Governing Law, Etc.

This Commitment Letter shall not be assignable by any party hereto without the
prior written consent of each other party hereto (not to be unreasonably
withheld) and any attempted assignment without such consent shall be null and
void, is intended to be solely for the benefit of the parties hereto (and
Indemnified Persons), and is not intended to confer any benefits upon, or create
any rights in favor of, any person other than the parties hereto (and
Indemnified Persons to the extent expressly provided for herein); provided, that
BMO may assign its commitments hereunder (subject to the provisions set forth in
this Commitment Letter) to one or more potential Lenders, provided further that
(x) BMO shall not be relieved, released or novated from its obligations
hereunder (including its obligation to fund the Facilities on the Closing Date)
in connection with any syndication, assignment or participation of the
Facilities, including its commitments in respect thereof, until after the
initial funding of the Facilities has occurred and (y) no assignment or novation
shall become effective with respect to all or any portion of BMO’s commitments
in respect of the Facilities until after the initial funding of the Facilities.
Unless as you in your sole discretion otherwise agree in writing, BMO shall
retain exclusive control over all rights and obligations with respect to its
commitments in respect of the Facilities, including all rights with respect to
consents, modifications, supplements, waivers and amendments, until the Closing
Date has occurred and the initial funding under the Facilities has been made.
Any and all obligations of, and services to be provided by, each of us hereunder
(including, without limitation, our commitments as a Lender) may be performed
and any and all of our rights hereunder may be exercised by or through any of
our respective affiliates or branches and, in connection with such performance
or exercise, we may, subject to Section 12, exchange with such affiliate or
branches information concerning you and your affiliates that may be the subject
of the transactions contemplated hereby and, to the extent so employed, such
affiliates and branches shall be entitled to the benefits afforded to us
hereunder and be subject to the obligations undertaken by us hereunder);
provided, that with respect to the commitments, any assignments thereof to an
affiliate will not relieve BMO from any of its obligations hereunder unless and
until such affiliate shall have funded the portion of the commitment so
assigned.

This Commitment Letter may not be amended or any provision hereof waived or
modified except by an instrument in writing signed by us and you.

This Commitment Letter may be executed in any number of counterparts, each of
which shall be an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this Commitment Letter by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.
Section headings used herein are for convenience of reference only, are not part
of this Commitment Letter and are not to affect the construction of, or to be
taken into consideration in interpreting, this Commitment Letter.

You acknowledge that information and documents relating to the Facilities may be
transmitted through Syndtrak, Intralinks, the internet, e-mail or similar
electronic transmission systems, and that no Indemnified Person or any of its
Related Persons shall be liable for any damages arising from the unauthorized
use by others of information or documents transmitted in such manner except to
the extent they are found in a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the willful misconduct, bad faith,
gross negligence of, or material breach of this Commitment Letter or the Fee
Letter by, such Indemnified Person or any of its Related Persons. Each of us
may, with your prior consent (not to be unreasonably withheld, conditioned or
delayed), place customary advertisements in financial and other newspapers and
periodicals or on

 

7



--------------------------------------------------------------------------------

a home page or similar place for dissemination of customary information on the
Internet or worldwide web as we may choose, and circulate similar promotional
materials, after the closing of the Transactions in the form of a “tombstone” or
otherwise describing the names of the Borrower and its affiliates (or any of
them), and the amount, type and closing date of such Transactions, all at our
expense. This Commitment Letter and the Fee Letter supersede all prior
understandings, whether written or oral, between us with respect to the
Facilities. THIS COMMITMENT LETTER, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER
IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE
IN ANY WAY TO THIS COMMITMENT LETTER, OR THE NEGOTIATION, EXECUTION OR
PERFORMANCE OF THIS COMMITMENT LETTER OR THE TRANSACTIONS CONTEMPLATED HEREBY,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE
THE APPLICATION OF ANY OTHER LAW; PROVIDED, HOWEVER, THAT IT IS UNDERSTOOD AND
AGREED THAT (A) INTERPRETATION OF THE DEFINITION OF “COMPANY MATERIAL ADVERSE
EFFECT” (AS DEFINED IN THE ACQUISITION AGREEMENT) (AND WHETHER OR NOT A COMPANY
MATERIAL ADVERSE EFFECT HAS OCCURRED), (B) THE DETERMINATION OF THE ACCURACY OF
ANY TARGET REPRESENTATION AND WHETHER AS A RESULT OF ANY INACCURACY THEREOF YOU
(OR YOUR AFFILIATES OR ASSIGNEES) HAVE THE RIGHT (TAKING INTO ACCOUNT ANY
APPLICABLE CURE PROVISIONS) TO TERMINATE YOUR (OR YOUR AFFILIATES’ OR
ASSIGNEE’S) OBLIGATIONS UNDER THE ACQUISITION AGREEMENT AND (C) THE
DETERMINATION OF WHETHER THE ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH
THE TERMS OF THE ACQUISITION AGREEMENT, IN EACH CASE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF
THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF
LAWS THEREOF.

Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement with respect to the subject matter herein, including
an agreement to negotiate in good faith the Credit Documentation by the parties
hereto in a manner consistent with this Commitment Letter, notwithstanding that
the funding of the Facilities is subject to the specified closing conditions set
forth in Section 6 above and in Exhibit B hereto and (ii) the Fee Letter is a
binding and enforceable agreement with respect to the subject matter contained
therein.

 

  10.

Jurisdiction.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Commitment Letter, the Fee Letter or the
transactions contemplated hereby or thereby, and agrees that all claims in
respect of any such action or proceeding shall be brought, heard and determined
only in such New York State court or, to the extent permitted by law, in such
Federal court, (b) waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Commitment
Letter, the Fee Letter or the transactions contemplated hereby or thereby in any
such New York State or Federal court, (c) waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court, and (d) agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. You and we agree that service of any process, summons, notice
or document by registered mail addressed to you or us at the respective
addresses set forth above shall be effective service of process for any suit,
action or proceeding brought in any such court.

 

8



--------------------------------------------------------------------------------

  11.

Waiver of Jury Trial.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

 

  12.

Confidentiality.

This Commitment Letter is delivered to you on the understanding that none of the
Fee Letter and its terms or substance or, prior to your acceptance hereof, this
Commitment Letter and its terms or substance, shall be disclosed, directly or
indirectly, by you to any other person except (a) to your officers, directors,
employees, attorneys, agents, accountants, advisors, co-investors, controlling
persons and equity holders on a confidential basis or (b) pursuant to the order
of any court or administrative agency in any pending legal, judicial or
administrative proceeding or otherwise as required by applicable law or
compulsory legal process or to the extent requested or required by governmental
and/or regulatory authorities (in which case you agree to inform us promptly
thereof to the extent permitted by law); provided, that (x) you may disclose
this Commitment Letter and the contents hereof (but not the Fee Letter or the
contents thereof other than pursuant to clause (i) below and only if the fee
amounts payable pursuant to the Fee Letter and the economic terms of the “flex
provisions” in the Fee Letter have been redacted in a manner reasonably agreed
by the Lead Arranger (including the portions thereof addressing fees payable to
us)) (i) to the Target and its subsidiaries and its creditors and equity holders
and their respective officers, directors, employees, attorneys, agents,
accountants, advisors, controlling persons and equity holders who are directly
involved in the consideration of this matter, in each case on a confidential
basis, (ii) in any syndication or other marketing materials, prospectus or other
offering memorandum, or any public or regulatory filing in each case relating to
the Facilities, (iii) to any rating agencies, (iv) to potential debt providers
in coordination with us to obtain commitments to the Facilities from such
potential debt providers and (v) to the extent such information becomes publicly
available other than by reason of improper disclosure by you in violation of any
confidentiality obligations hereunder, (y) you may disclose the aggregate
amounts contained in the Fee Letter as part of the Projections, pro forma
information or a generic disclosure of aggregate sources and uses related to fee
amounts related to the Transactions to the extent customary or required in
offering and marketing materials for the Facilities or to the extent customary
or required in any public or regulatory filing relating to the Transactions, and
(z) you may disclose the Fee Letter and the contents thereof to potential
Lenders who have agreed to be bound by confidentiality restrictions with respect
thereto on substantially the terms set forth in the next paragraph; provided
further, that the foregoing restrictions shall cease to apply (except in respect
of the economics (including “market flex”) referenced in the Fee Letter) after
the Closing Date.

We shall use all information received by us and our affiliates in connection
with this Commitment Letter and the transactions contemplated hereby solely for
the purposes of negotiating, evaluating and consulting on the transactions
contemplated hereby and providing the services that are the subject of this
Commitment Letter and shall treat confidentially, together with the terms and
substance of this Commitment Letter and the Fee Letter, and not disclose to any
person all such information; provided, however, that nothing herein shall
prevent us from disclosing any such information (a) to rating agencies, (b) to
any Lenders, participants or hedging counterparties or potential Lenders,
participants or hedging counterparties who have agreed to be bound by
confidentiality and use restrictions in accordance with the proviso to this
sentence, (c) in any legal, judicial, administrative proceeding or other
compulsory process or otherwise as required by applicable law or regulations (in
which case we shall promptly notify you, in advance, to the extent permitted by
law), (d) upon the request or demand of any regulatory authority having
jurisdiction over us or our respective affiliates (in which case we shall,
except with respect to any audit or examination conducted by bank accountants or
any regulatory authority exercising examination or regulatory authority,
promptly notify you, in advance, to the extent reasonably practical and
permitted by law), (e) to our officers, directors, employees, legal counsel,
independent auditors, professionals and other experts or agents (collectively,
“Representatives”) who need to know such information in connection with the
Transactions and who are informed of the confidential nature of such information
and are or

 

9



--------------------------------------------------------------------------------

have been advised of their obligation to keep information of this type
confidential (and each of us shall be responsible for our respective
Representatives’ compliance with this paragraph), (f) to any of our respective
affiliates and their Representatives provided, that any such affiliate or
Representative is advised of its obligation to retain such information as
confidential, and each of us shall be responsible for our respective affiliates’
and their Representatives’ compliance with this paragraph) to be utilized solely
in connection with rendering services to the Borrower in connection with the
Transactions, (g) to the extent any such information becomes publicly available
other than by reason of disclosure by us, our respective affiliates or any of
our respective Representatives, (h) to the extent that such information is
received by us from a third party that is not, to our knowledge, subject to
confidentiality obligations owing to you, the Target or any of your or its
respective affiliates or related parties, (i) to the extent that such
information is independently developed by us without the use of information
otherwise subject hereto, (j) for purposes of establishing a “due diligence”
defense (in which case we shall promptly notify you, in advance, to the extent
permitted by law), or (k) to the extent that such information was already in our
possession prior to any duty or other undertaking of confidentiality entered
into in connection with the Transactions; provided, that the disclosure of any
such information to any Lenders, potential Lenders, participants, potential
participants, hedging counterparties or potential hedging counterparties
referred to above shall be made subject to the acknowledgment and acceptance by
such Lender, potential Lender, participant, potential participant, hedging
counterparty or potential hedging counterparty that such information is being
disseminated on a confidential basis (on substantially the terms set forth in
this paragraph or as is otherwise reasonably acceptable to you and us,
including, without limitation, as agreed in any confidential information
memorandum or other marketing materials) in accordance with our standard
syndication processes or customary market standards for dissemination of such
type of information. The provisions of this paragraph shall automatically
terminate and be superseded by the confidentiality provisions to the extent
covered in the Credit Documentation for the Facilities upon the initial funding
thereunder and shall in any event automatically terminate two years following
the date of this Commitment Letter. Please note that we and our affiliates do
not provide tax, accounting or legal advice. Notwithstanding any other provision
herein, this Commitment Letter does not limit the disclosure of any tax
strategies to the extent required by applicable law.

 

  13.

Surviving Provisions.

The compensation, reimbursement, indemnification, absence of fiduciary
relationship, confidentiality, syndication, jurisdiction, governing law and
waiver of jury trial provisions contained herein and in the Fee Letter and the
provisions of Section 8 of this Commitment Letter shall remain in full force and
effect in accordance with their terms notwithstanding the termination of this
Commitment Letter or BMO’s commitments hereunder and our agreements to perform
the services described herein; provided, that your obligations under this
Commitment Letter and the Fee Letter, other than those provisions relating to
confidentiality, compensation and to the syndication of the Facilities, shall
automatically terminate and be superseded by the Credit Documentation relating
to the Facilities upon the initial funding thereunder, and you shall
automatically be released from all liability in connection therewith at such
time; provided further, that (i) the provisions relating to the syndication of
the Facilities shall not survive if our commitments and undertakings are
terminated by any party hereto prior to the effectiveness of any of the
Facilities and (ii) if any of the Facilities close and the Credit Documentation
is executed and delivered the provisions of relating to the syndication of such
Facilities shall survive only until the earlier of the occurrence of a
Successful Syndication and the date that is sixty (60) days after the Closing
Date. You may terminate this Commitment Letter and/or BMO’s commitments with
respect to the Facilities hereunder at any time subject to the preceding
sentence.

 

  14.

PATRIOT Act Notification.

We hereby notify you that pursuant to the requirements of the USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “PATRIOT
Act”), each Lender is required to obtain, verify and record information that
identifies the Borrower, and the Guarantors, which information includes the
name, address, tax identification number and other information regarding the
Borrower and the Guarantors that will allow such Lender to identify the Borrower
and the Guarantors in accordance with the PATRIOT Act. This notice is given in
accordance with the requirements of the PATRIOT Act and is effective as to us
and each Lender.

 

10



--------------------------------------------------------------------------------

  15.

Acceptance and Termination.

If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 5:00 p.m., New York City time, on the date that is 5 business days from the
date of this Commitment Letter. BMO’s commitments hereunder, and our agreements
to perform the services described herein, will expire automatically and without
further action or notice and without further obligation to you at such time in
the event that we have not received such executed counterparts in accordance
with the immediately preceding sentence. In the event that (i) the Closing Date
does not occur on or before the date that is five (5) business days after
October 25, 2019, (ii) the Acquisition Agreement (other than with respect to
ongoing indemnities, confidentiality provisions and similar provisions) is
terminated by you or with your written consent without the consummation of the
Acquisition having occurred or (iii) the closing of the Acquisition without the
use of the Facilities then this Commitment Letter and BMO’s commitments
hereunder, and our agreements to perform the services described herein, shall
automatically terminate without further action or notice and without further
obligation to you unless we shall, in our discretion, agree to an extension;
provided, that the termination of any commitment pursuant to this sentence does
not prejudice your rights and remedies with respect to any breach of this
Commitment Letter that occurred prior to such termination.

[Remainder of this page intentionally left blank]

 

11



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with the financing for the Acquisition.

 

Very truly yours, BMO CAPITAL MARKETS CORP. By:   /s/ David Lynch Name:   David
Lynch Title:   Managing Director BANK OF MONTREAL By:   /s/ Michael Kus Name:  
Michael Kus Title:  

Managing Director

 

 

Project Clover – Signature Page to Commitment Letter



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written:

 

EXTREME NETWORKS, INC. By:  

/s/ Katayoun (“Katy”) Motiey

Name:   Katayoun (“Katy”) Motiey Title:   Chief Administrative Officer and
Corporate Secretary

 

Project Clover – Signature Page to Commitment Letter



--------------------------------------------------------------------------------

EXHIBIT A

Project Clover

$380 million Term Loan Facility

$75 million Revolving Credit Facility

Summary of Principal Terms and Conditions

This Summary of Principal Terms and Conditions is intended merely as an outline
of certain of the material terms of the credit facilities described herein. It
does not include descriptions of all of the terms, conditions and other
provisions that are to be contained in the documentation relating to the credit
facilities and it is not intended to limit the scope of discussion and
negotiation of any matters not consistent with the specific matters set forth
herein.

 

PARTIES    Borrower:    Extreme Networks, Inc. (the “Borrower”). Transactions:
   Pursuant to the Acquisition Agreement, the Target will become a wholly-owned
subsidiary of the Borrower by way of a merger of Clover Merger Sub, Inc., a
Delaware corporation and a wholly-owned subsidiary of the Borrower, with and
into the Target, with the Target continuing as the surviving corporation. In
connection with the Acquisition, (a) the Borrower will obtain the Facilities (as
defined below), (b) all of the existing debt of the Borrower, the Target and
their respective subsidiaries’, including debt under (i) that certain Amended
and Restated Loan and Security, dated as of February 18, 2016, by and between
the Target and Silicon Valley Bank, as amended or otherwise modified from time
to time, and (ii) the Existing Credit Agreement (as defined below) (in each
case, other than any such debt that is permitted to survive the closing of the
Acquisition pursuant to the Acquisition Agreement (as may be modified in
accordance with paragraph 1 of Exhibit B), the “Permitted Closing Indebtedness”)
will be refinanced and repaid in full, and all liens and security interests
thereunder shall be released substantially concurrently with the Acquisition
(the “Refinancing”), and (c) fees and expenses incurred in connection with each
of the foregoing, including the Acquisition (collectively, the “Transaction
Costs”) will be paid. The transactions described in this paragraph are
collectively referred to herein as the “Transactions”.         Guarantors:   
Subject to the Limited Conditionality Provisions, all obligations of the
Borrower under the Facilities (collectively, the “Borrower Obligations”) will be
unconditionally guaranteed on a senior basis (the “Guaranty”) by each of the
Borrower’s Domestic Subsidiaries (as defined in the Credit Agreement, dated as
of May 1, 2018, by and among the Borrower, the lenders party thereto and Bank of
Montreal, as administrative agent (as amended by Amendment No. 1 and Amendment
No. 2 thereto, and as amended or otherwise modified from time to time, the
“Existing Credit Agreement”)) and the Irish Guarantor (as defined in the
Existing Credit Agreement) (collectively, the “Guarantors”; the Borrower and the
Guarantors are referred to collectively, the “Loan Parties”), other than
Excluded Foreign Subsidiaries (as defined in the Existing Credit Agreement) and
Immaterial Subsidiaries (as defined in the Existing Credit Agreement).
        Sole Lead Arranger and Sole         Bookrunner:    BMO Capital Markets
Corp. (the “Bank”) will act as sole lead arranger and sole bookrunner for the
Facilities (in such capacities, the “Lead Arranger”).

 

Exh. A-1



--------------------------------------------------------------------------------

        Administrative Agent and         Collateral Agent:    Bank of Montreal
will act as the sole and exclusive administrative agent and collateral agent for
the Lenders (as defined below) (in such capacities, the “Agent”).
        Lenders:    A syndicate of banks, financial institutions and other
entities (excluding Disqualified Lenders) arranged by the Lead Arranger and
reasonably acceptable to the Borrower (collectively, and together with BMO and
any person that becomes a lender by assignment as set forth under the heading
“Assignments and Participations” below, the “Lenders”). TYPES AND AMOUNTS OF
FACILITIES Term A Facility:            Type and Amount:    A 5-year first lien
term loan facility (the “Term Facility”) in an aggregate principal amount of
$380 million (the loans thereunder, the “Term Loans”).         Maturity:    The
date that is 5 years following the Closing Date (the “Term Loan Maturity Date”).
        Amortization:    Commencing on the last day of the first full fiscal
quarter ended after the Closing Date, the Term Loans shall amortize in equal
quarterly installments in aggregate annual amounts equal to (i) 5.00% of the
original principal amount of the Term Loans during the first year following the
Closing Date; (ii) 5.00% of the original principal amount of the Term Loans
during the second year following the Closing Date; (iii) 7.50% of the original
principal amount of the Term Loans during the third year following the Closing
Date; (iv) 10.00% of the original principal amount of the original principal
amount of the Term Loans during the fourth year following the Closing Date; and
(v) 10.00% of the original principal amount of the Term Loans during the fifth
year after the Closing Date, with the balance payable on the Maturity Date.
        Availability:    The Term Loans shall be borrowed in a single drawing on
the Closing Date. Repayments and prepayments of the Term Loans may not be
reborrowed.         Use of Proceeds:    The proceeds of the Term Loans will be
used to finance a portion of the Transactions. Revolving Facility:   
        Type and Amount:    A 5-year revolving loan facility (the “Revolving
Facility”. together with the Term Facility, the “Facilities”; and the
commitments under the Revolving Facility, the “Revolving Commitments”) in an
aggregate principal amount of $75 million (the loans thereunder, the “Revolving
Loans” and, together with the Term Loans, the “Loans”), which will be available
to the Borrower in U.S. dollars and, solely with respect to Letters of Credit,
other currencies to be agreed. The Lenders providing the Revolving Commitments
are referred to as the “Revolving Lenders”.         Availability:    The
Revolving Facility shall be available on a revolving basis during the period
commencing on the Closing Date, subject to the limitations set forth under “Use
of Proceeds” below and ending on the date that is 5 years after the Closing Date
(the “Revolving Termination Date”). Revolving Loans that are ABR Loans shall be
available for borrowing on same-day notice.         Maturity:    The Revolving
Commitments shall terminate and the Revolving Loans will mature on the Revolving
Termination Date.

 

Exh. A-2



--------------------------------------------------------------------------------

        Letters of Credit:    A portion of the Revolving Facility in an amount
not to exceed $10 million, shall be available for the issuance of letters of
credit, including documentary letters of credit (the “Letters of Credit”), by
the Revolving Lenders on a pro rata basis based on their respective Revolving
Commitments (in such capacity, each an “Issuing Lender”) in U.S. dollars or such
other currencies to be agreed, on the same terms and conditions as set forth in
the Existing Credit Agreement.    In connection with the Revolving Facility, the
Bank (in such capacity, the “Swingline Lender”) will make available to the
Borrower a swingline subfacility under which the Borrower may make short-term
borrowings of up to $5.0 million (on the same terms and conditions as set forth
in the Existing Credit Agreement).         Use of Proceeds:    The proceeds of
loans under the Revolving Facility will be used for working capital and other
general corporate purposes, including transactions that are not prohibited by
the terms of the Credit Documentation; provided, however, that on the Closing
Date, drawings under the Revolving Facility will be limited to (a) amounts for
replacing or backstopping existing letters of credit and (b) amounts necessary
to fund any fees or original issue discount resulting from the exercise of any
“market flex” provisions of the Fee Letter. Incremental Facilities:    The
Borrower will have the right, from time to time, on one or more occasions, to
(x) add one or more incremental term facilities and/or increase the Term
Facility (each, an “Incremental Term Facility”) and/or (y) add one or more
incremental revolving facilities (each, an “Incremental Revolving Facility” and,
together with any Incremental Term Facilities, each, an “Incremental Facility”
and collectively, the “Incremental Facilities”) on terms and conditions agreed
by the Borrower and the relevant Incremental Facility lenders in an aggregate
outstanding principal amount not to exceed (without duplication):   

(a)   $100 million (the “Fixed Incremental Amount”) subject to pro forma
compliance with the maximum level permitted by the then-applicable Consolidated
Net Leverage Ratio financial covenant, plus

  

(b)   an unlimited amount (the “Incremental Incurrence-Based Component”), so
long as, in the case of this clause (b), on the date of incurrence thereof, the
Consolidated Net Leverage Ratio (to be defined in a manner consistent with the
Documentation Principles, but which, in any event, shall allow for cash netting
of up to $100 million of unrestricted domestic cash) does not exceed 3.00:1.00
or the maximum level permitted by the then-applicable Consolidated Net Leverage
Ratio financial covenant, in each case on a “Pro Forma Basis” (i.e., (A) giving
effect to the application of the proceeds thereof and to any acquisition
consummated concurrently therewith and all other appropriate pro forma
adjustment events, (B) without netting the cash proceeds of the Incremental
Facility incurred on such date against the debt and (C) with respect to the
establishment of any such additional revolving credit facility, such calculation
shall be made as if such facility were fully drawn on the effective date);
provided, that if

 

Exh. A-3



--------------------------------------------------------------------------------

  

at the time of the incurrence of an Incremental Facility, if any portion of such
Incremental Facility could have been incurred in reliance upon both the Fixed
Incremental Amount and the Incremental Incurrence-Based Component, then the
Incremental Incurrence-Based Component shall be deemed to have been utilized
prior to the utilization of the Fixed Incremental Amount (if any).

 

The terms of and the other conditions to the occurrence of Incremental
Facilities, shall be construed with those set forth in the Existing Credit
Agreement, except that the Credit Documentation shall contain (i) no limitation
on the number requests that the Borrower may make for Incremental Facilities,
(ii) customary limited condition acquisition provisions with respect to the
incurrence of Incremental Facilities, and (iii) provisions permitting the
Incremental Facilities to be incurred as a “term loan b” facility.

Documentation Principles:    The documentation for the Facilities (the “Credit
Documentation”) will be drafted initially by counsel for the Borrower based upon
the Existing Credit Agreement, as modified by the terms set forth in this
Exhibit A, and shall (a) give due regard to (i) the operational and strategic
requirements of the combined business of the Borrower, the Target and their
respective subsidiaries (after giving effect to the Transactions) and (ii) the
proposed business plan delivered by the Borrower to the Lead Arranger on June
19, 2019 (the “Model”) and any projections delivered by the Borrower to the Lead
Arranger thereafter, (b) be modified to reflect changes in law or accounting
standards since the date of the Existing Credit Agreement, (c) contain increased
baskets, thresholds, exceptions that are to be agreed in light of the pro forma
Consolidated EBITDA (to be defined in a manner consistent with the Documentation
Principles (as defined below)), total assets and leverage level of the combined
business of the Borrower, the Target and their respective subsidiaries and (d)
in any event be no less favorable to the Borrower and its subsidiaries than the
terms and provisions of the Existing Credit Agreement subject to the
Refinancing. The foregoing is referred to herein, collectively, as the
“Documentation Principles.” CERTAIN PAYMENT PROVISIONS         Fees and Interest
Rates:    As set forth on Annex I hereto.

        Optional Prepayments and

        Commitment Reductions:

   Loans may be prepaid, in whole or in part, without premium or penalty, in
minimum amounts as set forth in the Existing Credit Agreement, subject to
reimbursement of the Lenders’ actual redeployment costs as set forth in the
Existing Credit Agreement. Optional prepayments of the Term Loans shall be
applied to the Term Loans and the installments thereof as set forth in the
Existing Credit Agreement.         Mandatory Prepayments:    The following
amounts shall be applied to prepay the Term Loans, in each case with carveouts
and exceptions to be agreed:   

(a)   100% of the net cash proceeds of any incurrence by the Borrower or any of
its subsidiaries of debt after the Closing Date that is not permitted under the
Credit Documentation;

 

(b)   100% of the net cash proceeds of any non-ordinary course asset sales or as
a result of casualty or condemnation events by the

 

Exh. A-4



--------------------------------------------------------------------------------

  

Borrower or any of its subsidiaries (subject to exceptions to be agreed,
including (i) a $5,000,000 per fiscal year threshold, with only the amount in
excess of such annual threshold required to be used to prepay the Term Loans,
and (ii) the right to reinvest 100% of such proceeds within 18 months (or if
committed to reinvest within 18 months, reinvested within 24 months, as provided
in the Existing Credit Agreement)); provided, that such percentage shall be
reduced to 50% and 0% upon achievement and maintenance, at the time of
repayment, of a Consolidated Net Leverage Ratio (to be defined in a manner
consistent with the Documentation Principles, but which, in any event, shall
allow for cash netting of up to $100 million of unrestricted domestic cash) not
greater than 1.0x and 1.5x below the Consolidated Net Leverage Ratio on the
Closing Date.

   Mandatory prepayments of the Term Loans shall be applied to the installments
thereof as set forth in the Existing Credit Agreement. COLLATERAL    Subject to
the provisions of the immediately following paragraphs, the Borrower Obligations
and the obligations of each other Loan Party under the Guaranty shall be secured
by a perfected first-priority security interest (subject to permitted liens and
other exceptions to be set forth in the Credit Documentation) in substantially
all of the Loan Parties’ tangible and intangible assets (including, without
limitation, a pledge of the capital stock of each Loan Party’s direct
subsidiaries) (the “Collateral”).    Notwithstanding the foregoing, the
Collateral shall in any event be substantially consistent with the Collateral
(as defined in the Existing Credit Agreement) and will exclude Excluded Assets
(as defined in the Existing Credit Agreement). CERTAIN CONDITIONS   
        Post-Closing Conditions:    As set forth in the Existing Credit
Agreement. DOCUMENTATION

        Representations and

        Warranties:

   Limited to those set forth in the Existing Credit Agreement.
        Affirmative Covenants:    Limited to those set forth in the Existing
Credit Agreement.         Financial Covenants:   

1. A maximum Consolidated Net Leverage Ratio (to be defined in a manner
consistent with the Documentation Principles, but which, in any event, shall
allow for cash netting of up to $100 million of unrestricted domestic cash),
initially set at 3:75:1.00, with the first step-down to 3.25:1.00 occurring on
the first day of the fifth full fiscal quarter following the Closing Date and
the second step-down to 2.75:1.00 occurring on the first day of the ninth full
fiscal quarter following the closing date.

 

2. A minimum Consolidated Fixed Charge Coverage Ratio (as defined in the
Existing Credit Agreement) of 1.25:1.00.

 

Exh. A-5



--------------------------------------------------------------------------------

  

 

Notwithstanding anything herein or in the Credit Documentation to the contrary,
it is agreed that:

 

(a) with respect to the definition of “Consolidated EBITDA”:

 

(i) there shall be an add-back for cost-savings initiatives and synergies
(including in connection with acquisitions) with a 12-month realization period
capped at 15% of Consolidated EBITDA (prior to giving effect to such add-back);

 

(ii) the add-back for cost-saving initiatives and synergies in connection with
the Transaction shall be capped at 25% of Consolidated EBITDA (prior to giving
effect to such add-back);

 

(iii) the add-back referred to clause (xi) in the definition of “Consolidated
EBITDA” (as defined in the Existing Credit Agreement) shall be capped at 10% cap
of Consolidated EBITDA (prior to giving effect to such add-back); and

 

(iv) there shall be no dollar cap or percentage cap on any add-back related to
non-cash charges; and

 

(b) the determination of “Consolidated Fixed Charges” shall be limited to
expenses and payments made in cash (i.e., shall not include payments in kind).

        Negative Covenants:    Limited to negative covenants set forth in the
Existing Credit Agreement, with the holdbacks and exceptions consistent with the
Documentation Principles or as otherwise agreed by the Borrower and the Lead
Arranger, and shall in any event contain exceptions for Permitted Closing
Indebtedness and the liens securing such indebtedness.         Events of
Default:    Limited to the events set forth in the Existing Credit Agreement,
with triggers and exceptions therein reset consistent with the Documentation
Principles.         Voting:    As set forth in the Existing Credit Agreement.
        Assignments and Participations:    As set forth in the Existing Credit
Agreement.         Successor Administrative Agent:    As set forth in the
Existing Credit Agreement.         Yield Protection and Taxes:    As set forth
in the Existing Credit Agreement.         EU Bail-In Provisions    As set forth
in the Existing Credit Agreement.         Expenses and Indemnification:    As
set forth in the Existing Credit Agreement.         Governing Law and Forum:   
As set forth in the Existing Credit Agreement.

        Counsel to the Agent and the

        Lead Arranger:

   Kramer Levin Naftalis & Frankel LLP.

 

Exh. A-6



--------------------------------------------------------------------------------

ANNEX I

INTEREST AND CERTAIN FEES

 

Interest Rate Options:   The Borrower may elect that the Loans comprising each
borrowing bear interest at a rate per annum equal to (a) the ABR (as defined in
the Existing Credit Agreement) plus the Applicable Margin (as defined below) or
(b) the Eurodollar Rate (as defined in the Existing Credit Agreement) plus the
Applicable Margin.   As used herein:   “ABR Loans” means Loans bearing interest
based upon the ABR. ABR Loans will be made available on same day notice.  
“Applicable Margin” means:     (a) with respect to Revolving Loans, (i)
initially 2.25% in the case of ABR
Loans and 3.25% in the case of Eurodollar Loans (as defined below) and (ii)
after the Closing Date, subject to a pricing grid as shown below based on
Consolidated Net Leverage Ratios; and

 

    Consolidated Net
Leverage Ratio     LIBOR Rate     Alternative
Base Rate      

>

    3.25x       3.50 %      2.50 % 

<

    2.75x       3.25 %      2.25 % 

<

    2.25x       2.75 %      1.75 % 

<

    1.75x       2.25 %      1.25 % 

<

    1.25x       1.75 %      0.75 % 

 

    (b) with respect to the Term Loans, (i) initially 2.25% in the case of ABR
Loans and 3.25% in the case of Eurodollar Loans and (ii) after the Closing
Date, subject to a pricing grid as shown below based on Consolidated Net
Leverage Ratios.

 

    Consolidated Net
Leverage Ratio     LIBOR Rate     Alternative
Base Rate      

>

    3.25x       3.50 %      2.50 % 

<

    2.75x       3.25 %      2.25 % 

<

    2.25x       2.75 %      1.75 % 

<

    1.75x       2.25 %      1.25 % 

<

    1.25x       1.75 %      0.75 % 

 

 

“Eurodollar Loans” means Loans bearing interest based upon the Eurodollar Rate.

Interest Payment Dates:   In the case of ABR Loans, quarterly in arrears.   In
the case of Eurodollar Loans, on the last day of each relevant interest period
and, in the case of any interest period longer than 3 months, on each successive
date 3 months after the first day of such interest period.

 

Annex I-1



--------------------------------------------------------------------------------

Revolving Facility Commitment Fee:   The Borrower shall pay a commitment fee
(the “Revolving Facility Commitment Fee”) calculated at a rate per annum
initially equal to 0.375% (and after the Closing Date, subject to a pricing grid
as shown below based on Consolidated Net Leverage Ratios) on the average daily
unused portion of the commitments of non-defaulting Revolving Lenders, payable
quarterly in arrears.

 

    Consolidated Net
Leverage Ratio     Commitment
Fee      

>

    3.25x       0.40 % 

<

    2.75x       0.375 % 

<

    2.25x       0.35 % 

<

    1.75x       0.30 % 

<

    1.25x       0.25 % 

 

Letter of Credit Fees:   As set forth in the Existing Credit Agreement. Default
Rate:   As set forth in the Existing Credit Agreement. Rate and Fee Basis:   As
set forth in the Existing Credit Agreement.

 

Annex I-2



--------------------------------------------------------------------------------

EXHIBIT B

Project Clover

$455 million Facilities

Conditions Precedent to Borrowings1

Except as otherwise set forth below, the initial borrowing under each of the
Facilities shall be subject to the following additional conditions precedent
(which shall be satisfied or waived prior to or substantially concurrent with
the other Transactions):

1.    The Acquisition shall be consummated simultaneously or substantially
concurrent with the closing under the Facilities in accordance in all material
respects with the terms described in the Acquisition Agreement, without giving
effect to any amendment, waiver, consent or other modification thereof that is
materially adverse to the interests of the Lead Arranger and the Lenders (in
their capacities as such) unless it is approved by us (which approval shall not
be unreasonably withheld or delayed) (it being understood and agreed that (a)
any reduction in the purchase price of, or consideration for, the Acquisition
under the Acquisition Agreement of less than 10% shall not be deemed materially
adverse to the interests of the Lenders or the Lead Arranger, (b) any increase
in the purchase price of, or consideration for, the Acquisition under the
Acquisition Agreement shall not be deemed materially adverse to the interests of
the Lenders or the Lead Arranger so long as such increase is funded by amounts
permitted to be drawn under the facilities or balance sheet cash and (c) any
supplement, amendment, modification, waiver or consent that includes any
modifications to the definition of Company Material Adverse Effect (as defined
in the Acquisition Agreement) shall be deemed to be materially adverse to the
interests of the Lead Arranger and the Lenders; provided, that in each case, the
Lead Arranger shall be deemed to consent to such amendment, consent, or waiver
unless it shall object in writing thereto within 3 business days of receipt of
written notice of such amendment, consent, or waiver).

2.    The following conditions precedent to the initial borrowing shall be
satisfied: Delivery of customary legal opinions of counsel for the Borrower; a
certificate from the chief financial officer of the Borrower substantially in
the form attached as Exhibit C with respect to Closing Date solvency (on a
consolidated basis after giving effect to the Transactions and the other
transactions contemplated hereby); all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Patriot Act (at least three business days prior to the Closing Date, in each
case to the extent requested of the Borrower at least 15 business days prior to
the Closing Date); customary organizational documents and good standing
certifications for the Borrower and the U.S. Guarantors; all documents and
instruments required for perfection of security interests in the Collateral, in
each case, to the extent such Collateral (including the creation or perfection
of any security interest) is required to be provided on the Closing Date,
subject to permitted liens and the Limited Conditionality Provisions; execution
of the Guarantees by the U.S. Guarantors to the extent required to be provided
on the Closing Date; evidence of authority for the Borrower and the U.S.
Guarantors; accuracy in all material respects of (x) Specified Representations
and (y) the Target Representations; and delivery of a notice of borrowing.

3.    We shall have received a pro forma consolidated balance sheet and a
related pro forma consolidated statement of income of the Borrower and its
subsidiaries) as of and for the twelve-month period ending on the last day of
the most recently completed four-fiscal quarter period ended at least 45 days
before the Closing Date, or, if the most recently completed fiscal period is the
end of a fiscal year, ended at least 90 days before the Closing Date, prepared
after giving effect to the Transactions as if the Transactions had occurred as
of such date

 

1 

All capitalized terms used but not defined herein shall have the meanings
assigned thereto in the Commitment Letter to which this Exhibit B is attached or
in Exhibit A thereto.

 

Exh. B-1



--------------------------------------------------------------------------------

or at the beginning of such period, as applicable, it being understood that such
pro forma financial statements shall not include any purchase accounting
adjustments.

4.    We shall have received (a)(x) audited consolidated financial statements of
each of the Borrower for the fiscal years ended June 30, 2016, 2017 and 2018 and
the Target for fiscal years ended December 31, 2016, 2017 and 2018 and (y) such
subsequent fiscal years ended at least 90 days before the Closing Date and (b)
unaudited consolidated financial statements of the Borrower for (x) the nine
months ended March 31, 2019 and the Target for the three months ended March 31,
2019 and (y) each subsequent fiscal quarter during 2019 ending at least 45 days
before the Closing Date (other than the fiscal fourth quarter) (it being
understood and agreed that the Lead Arranger has received the financial
statements described in clause (a)(x) and clause (b)(x) of this paragraph 4).
The financial statements required under this paragraph 4 shall be deemed to have
been received by the Lead Arranger on the date on which the Borrower or the
Target, as applicable, posts such financial statements on its website, or such
financial statements are publically available on the U.S. Securities and
Exchange Commission website at
https://www.sec.gov/edgar/searchedgar/webusers.htm or any other website
identified in a written notice to the Lead Arranger, accessible without charge.

5.    The Refinancing shall have been consummated.

6.    With respect to the Facilities, we shall have been afforded a single
period (the “Marketing Period”) of the first period of at least ten (10)
consecutive business days after the date of this Agreement from and including
the date of delivery of the financial statements described in paragraphs 3 and 4
above (the “Required Financial Statements”), to syndicate the Facilities to
potential Lenders. If the Borrower in good faith reasonably believes it has
delivered the Required Financial Statements, it may deliver to us a written
notice to that effect, in which case the Borrower will be deemed to have
completed delivery of the Required Financial Statements, and the Marketing
Period will be deemed to have commenced on the date such notice is delivered to
us, in each case, unless we in good faith reasonably believe that the Borrower
has not completed delivery of the Required Financial Statements and, not later
than 5:00 p.m. (New York time) two business days after the delivery of such
notice by the Borrower, we deliver a written notice to the Borrower to that
effect (stating with reasonable specificity which elements of the Required
Financial Statements have not been delivered); provided that if the Marketing
Period shall not have been completed on or prior to August 16, 2019, then such
Marketing Period shall not commence until September 3, 2019. Notwithstanding the
foregoing, and for the avoidance of doubt, once the Marketing Period has
commenced upon the delivery of the Required Financial Statements as determined
on the date of such delivery, our subsequent receipt of additional quarterly or
annual financial statements or pro forma financial statements required to be
delivered under paragraphs 3 or 4 above due to the passage of time shall not
restart the Marketing Period (it being agreed and understood by the Lead
Arranger, for the avoidance of doubt, that delivery of the financial statements
set forth in clauses (a)(y) and (b)(y) of paragraph 4 above shall not restart
the Marketing Period).

7.    All fees required to be paid on the Closing Date pursuant to the
Commitment Letter and the Fee Letter and reasonable and documented out-of-pocket
expenses required to be paid on the Closing Date pursuant to the Commitment
Letter with respect to expenses, to the extent invoiced at least three business
days prior to the Closing Date, shall, upon the initial borrowing under the
Facilities, have been paid (which amounts may be offset against the proceeds of
the Facilities).

8.    Since the date of the Acquisition Agreement, no Company Material Adverse
Effect (as defined in the Acquisition Agreement) shall have occurred and is
continuing.

Notwithstanding anything in this Exhibit B, the Commitment Letter, the Term
Sheet, the Fee Letter or any other letter agreement or other undertaking
concerning the financing of the Transactions to the contrary, (a) the only
representations the accuracy of which shall be a condition to the availability
of the Facilities on the Closing Date shall be (i) such of the representations
made by or with respect to the Target and its subsidiaries in the

 

Exh. B-2



--------------------------------------------------------------------------------

Acquisition Agreement as are material to the interests of the Lenders (in their
capacities as such) (but only to the extent that the Borrower or an affiliate of
the Borrower has the right (taking into account any applicable cure provisions)
to terminate its obligations under the Acquisition Agreement (in accordance with
the terms thereof) as a result of a breach of such representations in the
Acquisition Agreement) (the “Target Representations”) and (ii) the Specified
Representations (as defined below) made by the Borrower and the Guarantors in
the definitive documentation for the Facilities, and (b) the terms of the
definitive documentation for the Facilities shall be such that they do not
impair the availability of the Facilities on the Closing Date if the conditions
set forth in this Exhibit B and in Section 6 of the Commitment Letter are
satisfied (it being understood that, to the extent any security interest in the
intended Collateral or any deliverable related to the perfection of security
interests in the intended Collateral (other than any Collateral the security
interest in which may be perfected by the filing of a UCC financing statement,
USPTO filings or the possession of stock certificates of any material,
wholly-owned U.S. subsidiary (to the extent, with respect to the Target and its
subsidiaries, such stock certificates are received from the Target on or prior
to the Closing Date), is not or cannot be provided and/or perfected on the
Closing Date (1) without undue burden or expense or (2) after your use of
commercially reasonable efforts to do so, then the provision and/or perfection
of such security interest(s) or deliverable shall not constitute a condition
precedent to the availability of the Facilities on the Closing Date but shall be
required to be delivered after the Closing Date pursuant to arrangements and
timing to be mutually agreed by the Agent and the Borrower (but in any event no
earlier than 90 days after Closing Date or such longer period as may be agreed
by the Agent in its reasonable discretion). “Specified Representations” means
the representations of the Borrower and each U.S. Guarantor in the Credit
Documentation relating to incorporation, power and authority, due authorization,
execution, delivery and enforceability, in each case, related to, the borrowing
under, guaranteeing under, performance of, and granting of security interests in
the Collateral pursuant to, the Credit Documentation, the incurrence of the
loans to be made under the Facilities and the provision of the guarantees under
the Facilities, and the granting of the security interests in the Collateral to
secure the obligations thereunder not conflicting with the organizational
documents of the Borrower or any U.S. Guarantor or with any applicable law,
Closing Date solvency on a consolidated basis after giving effect to the
Transactions (solvency to be defined in a manner consistent with the solvency
certificate set forth in Exhibit C hereto), Federal Reserve margin regulations,
the Investment Company Act, PATRIOT Act, no use of proceeds of the Facilities
violating laws applicable to sanctioned persons as administered by OFAC and the
FCPA, and the creation, validity and perfection of the security interest granted
in the intended Collateral to be perfected (except as provided above). The
provisions of this paragraph are referred to as the “Limited Conditionality
Provisions”.

 

Exh. B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

SOLVENCY CERTIFICATE

[                    ], 2019

This Solvency Certificate is delivered pursuant to Section [    ] of the Credit
Agreement dated as of [                    ], 2019, among [                    ]
(the “Credit Agreement’). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:

1.    I am the [Chief Financial Officer] of the Borrower. I am familiar with the
Transactions and have reviewed the Credit Agreement, financial statements
referred to in Section [    ] of the Credit Agreement and such documents and
made such investigation as I deemed relevant for the purposes of this Solvency
Certificate.

2.    As of the date hereof, immediately after giving effect to the consummation
of the Transactions, on and as of such date (i) the fair value of the assets of
the Borrower and its subsidiaries on a consolidated basis, at a fair valuation
on a going concern basis, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of the Borrower and its subsidiaries on a
consolidated basis; (ii) the present fair saleable value of the property of the
Borrower and its subsidiaries on a consolidated and going concern basis will be
greater than the amount that will be required to pay the probable liability of
the Borrower and its subsidiaries on a consolidated basis on their debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured in the ordinary course of
business; (iii) the Borrower and its subsidiaries on a consolidated basis will
be able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured in the
ordinary course of business; and (iv) the Borrower and its subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date.

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as [Chief Financial Officer] of the Borrower and not individually
and the undersigned shall have no personal liability to the Administrative Agent
or the Lenders with respect thereto.

[Remainder of Page Intentionally Left Blank]

 

Exhibit C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

EXTREME NETWORKS, INC. By:   

 

Name:     Remi Thomas Title:   Chief Financial Officer

 

Exhibit C-2